oc oO ON DN wh BR OW De

oO VD DH UH FF WD NK CO Oo Oe HDD NH fF WY NY KF &

 

 

Case 2:20-cr-00047-NJK Document 1 Filed 03/06/20 Page 1 of 1

 

 

 

 

 

 

———FILED =~ ___RECEIVED
—_____ ENTERED SERVED ON
NICHOLAS A. TRUTANICH — “OAD
Unite ; S Kates Attorney, COUNSEL/PARTIES OF RECORD
RACHEL L. KENT | MAR 06 2020
Special Assistant United States Attomey
501 Las Vegas Boulevard South, Suite 1100 eR DISTRICT COURT
Las Vegas, Nevada 89101 | NEVADA
Tel: 708. 388.6270/Fax: 702.388. 6418 DEPUTY

 

 

Rachel.Kent@usdoj.gov
Attorneys for the United States

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

a | Case No, __ 2:20- SOOOAT-APEN NJK |
UNITED STATES OF AMERICA, a

CRIMINAL INFORMATION °
Plaintiff,
VS. Count 1: FAILURE TO OBTAIN A —
oo : SPECIAL RECREATION PERMIT
BRUCE PATTERSON, . .
Defendant.

 

THE UNITED STATES ATTORNEY CHARGES

. COUNT ONE
(Failure to Obtain a Special Recreation Permit)

On or about November 13, 2019, within the boundaries of the Red Rock National

Conservation Area in the State and Federal District of Nevada, BRUCE PATTERSON, defendant
herein, did fail to obtain a special recreation permit to operate on public lands to wit: defendant was

observed operating a commercial operation involving a hot air balloon on public lands without a

special recreation permit, all in violation of 43 U.S.C. § 1733 and 43 CER § 2932.57(1) (2).
DATED this 5th day of March, 2020.
| Respectfully submitted,

NICHOLAS TRUTANICH
United States Attorney —

  

 

Special Assistant United States Attorney

 

 
